TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00488-CR


Herman McMillin, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 9034140, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. John S. Butler, is ordered to tender a brief in this cause no later than March 15, 2004. 
No further extension of time will be granted.
It is ordered February 9, 2004. 

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish